Name: 94/622/EC: Commission Decision of 20 September 1994 adopting measures for the import of fruit and vegetables originating in or consigned from Albania (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  health;  Europe;  international trade
 Date Published: 1994-09-21

 Avis juridique important|31994D062294/622/EC: Commission Decision of 20 September 1994 adopting measures for the import of fruit and vegetables originating in or consigned from Albania (Text with EEA relevance) Official Journal L 246 , 21/09/1994 P. 0026 - 0026COMMISSION DECISION of 20 September 1994 adopting measures for the import of fruit and vegetables originating in or consigned from Albania (Text with EEA relevance) (94/622/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs (1), and in particular Article 10 thereof, Whereas cases of cholera haven been reported in Albania; Whereas the presence of cholera in Albania may constitute a serious threat to public health in the Community; whereas it is necessary to adopt urgently protective measures at Community level concerning certain fruit and vegetables likely to present a risk of contamination; Whereas, in the absence of sanitary guarantee from the Albanian authorities, it is necessary to suspect imports of certain fruit and vegetables originating in or consigned from Albania; Whereas urgency has not permitted the consultation of Member States, HAS ADOPTED THIS DECISION: Article 1 Member States shall suspend imports of: - fruit and vegetables covered by Council Regulation (EEC) No 1035/72 (2), as last amended by Regulation (EC) No 3669/93 (3), and Council Regulation (EEC) No 827/68 (4), as last amended by Regulation (EC) No 794/94 (5), - processed fruit and vegetables products covered by Council Regulation (EEC) No 426/86 (6), as last amended by Regulation (EC) No 1490/94 (7), - other fruit and vegetables falling within Chapters 7, 8 and 20 of the compined nomenclature and not covered by the abovementioned Regulations, originating in, or consigned from Albania. Article 2 Article 1 shall not apply to: 1. dried vegetables, dried leguminous vegetables, nuts and dried fruit falling within CN codes 0712, 0713, 0802 and 0813 respectively, and any fruit and vegetable dried to aw value below 0,85; 2. all fruit and vegetables transported under normal conditions, including controlled temperature and moisture conditions when the journey time is at least 21 days; 3. fruit and vegetables and juices or pulps of these in hermetically sealed tins, jars and bottles heated for preservation to more than 70 °C throughout after sealing; 4. fruit and vegetables in tins, jars and bottles preserved in acid medium of pH below 4,5; 5. frozen fruit and vegetables previously heat-treated to more than 70 °C throughout and packaged under proper hygienic conditions in Albania. Article 3 Member States shall amend the measures concerning imports necessary to comply with this Decision. They shall inform the Commission thereof. Article 4 This Decision is applicable until 31 October 1994. Article 5 This Decision is addressed to the Member States. Done at Brussels, 20 September 1994. For the Commission Martin BANGEMANN Member of the Commission (1) OJ No L 175, 19. 7. 1993, p. 1. (2) OJ No L 118, 20. 5. 1972, p. 1. (3) OJ No L 338, 31. 12. 1993, p. 26. (4) OJ No L 151, 30. 6. 1968, p. 16. (5) OJ No L 92, 9. 4. 1994, p. 15. (6) OJ No L 49, 27. 2. 1986, p. 1. (7) OJ No L 161, 29. 6. 1994, p. 13.